                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

  UNITED STATES OF AMERICA,                          )
                                                     )
                               Plaintiff,            )
                                                     )
                       v.                            )      Cause No. 1:14-cr-00085-JMS-DML
                                                     )
  DUSTIN HOWARD PENNINGTON (01),                     )
                                                     )
                               Defendant.            )

        ORDER ADOPTING AMENDED REPORT AND RECOMMENDATION

       Having reviewed Magistrate Judge Doris Pryor’s Amended Report and Recommendation

dkt [81] recommending that Dustin Howard Pennington’s supervised release be revoked, pursuant

to Title 18 U.S.C. '3401(i), Rule 32.1(a)(1) Federal Rules of Criminal Procedure and Title 18

U.S.C. '3583, and with no objections being filed, the Court APPROVES and ADOPTS

Magistrate Judge Pryor’s Amended Report and Recommendation dkt [81]. The Court finds that

Mr. Pennington committed Violation Numbers 2 and 3 as alleged by the U.S. Probation Office in

its Petitions for Warrant or Summons for Offender under Supervision dkt [72]. The Court now

orders that the defendant's supervised release is therefore REVOKED, and Mr. Pennington is

sentenced to the custody of the Attorney General or his designee for a period of twelve (12) months

imprisonment with no supervised release to follow. The Court recommends placement at USP

Big Sandy.



             Date: 6/17/2019



 Distribution:

 All ECF-registered counsel of record via email generated by the court’s ECF system

 United States Probation Office, United States Marshal
